 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Mason ClinicandSeattle Chapter,Chapter No.4,National Economic Council of Associations ofHealth Professions,Petitioner.Case 19-RC-7317November 6, 1975DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer John N.Zimmermanof the National Labor Relations Board.On February 11, 1975, the Regional Director forRegion 19 issued a Decision and Direction ofElections in which he found appropriate,inter alia, abargaining unit consisting of all medical technolo-gists.'Thereafter, in accordance with Section 102.67 oftheNationalLabor Relations Board Rules andRegulations,Series 8, as amended, the Employerfiled a request for review of the Regional Director'sDecisionand Direction of Elections. The Employercontended,inter alia,that the Regional Directorerred (1) in directing an election in a separate unit ofmedical technologists, thereby failing to find acommunity of interest between the proposed unitemployees and other professionals at the Clinic; (2)in finding that the medical technologists are profes-sionalswithin themeaning of the Act; (3) byincluding four assistant supervisors in the unit ofmedical technologists; and (4) by failing to find thatthe minimumappropriate unit consists of all employ-ees involved in the delivery of medical or health careservicesto patients, with those found to be profes-sionals being given a self-determination election.By telegraphic order dated June 13, 1975, theBoard granted the Employer's request for review inCase 19-RC-7317 and stayed the election pendingreview.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review andmakes the following findings:1Shortly after the petition herein was filed, the Washington State NursesAssociation (hereafterWSNA) filed a petition in Case 19-RC-7377 for anelection in a unit consisting of all registered nurses employed by theEmployer. A consolidated hearing was therefore held on both petitions Inhis Decision and Direction of Elections,the Regional Director also foundappropriate a unit of registered nurses petitionedfor by the WSNA anddirected an electiontherem. Subsequently, the Employer filed a request for221 NLRB No. 66The Employer is a partnership in the State ofWashington, controlled by approximately 68 physi-cianpartners,engaged in providing out-patienthealth care services, including both diagnosis andtreatment of diseases, to the general public. TheClinic is associated with the Virginia Mason Hospi-tal,and utilizes, in common with the hospital, asupport building which houses the laboratory, theradiology department, the cafeteria, the pharmacy,thedietaryadministrativeoffices,and hospitaladministrative and personnel offices, as well as theheadquarters for general support services, such asmaintenance.2 The Clinic, which is connected to thesupport building by a skyway, is located in an eight-story building. Excluding the physicians, executivestaff personnel, and supervisors, there are approxi-mately 510 employees, 20 of whom are currentlyrepresentedby the Federation of RadiologicalEmployees.The Petitioner initially requested a unit of approxi-mately 60 professional employees employed asmedical technologists, physical therapists, and occu-pational therapists. It did not state a position as towhether dieticians and medical artists should beincluded in the unit. As noted above, the RegionalDirector found a unit -limited to medical technolo-gists to be appropriate. He further found that themedical technologists employed by the Mason Clinicare professionals within the meaning of Section 2(12)of the Act on the basis of their exercise of subjectivejudgment, the fact that their output is not standard-ized in relation to a given period of time, theiradvanced degree of knowledge represented by thefact that they must either be registered with theAmerica Society of Clinical Pathologists or have acollege degree in medical technology, and the factthatthey perform their duties under minimalsupervision.The Regional Director also concludedthat the physical and occupational therapists areprofessionals within the meaning of the Act, on thebasis of the specialized educational requirements fortheiroccupations and the fact that they exercisesubjective judgment. However, the Regional Directordidnot include the physical and occupationaltherapists in the unit of medical technologistsbecause he concluded that there was no communityof interest between them.We agree with the Regional Director that theemployees petitioned for by Petitioner are profes-review ofthe Regional Director'sDirectionof Electionin Case 19-RC-7377which was denied bythe Board at the same time review was granted in theinstant case.The Board similarly rejected the Employer's ensuing motionfor reconsiderationof theBoard's denialof review in Case 19-RC-73772Although associated with theVirginiaMason Hospital, the Clime andHospital are separate legal entitiesand only the employees of the Clinic areinvolved herein THE MASON CLINICsionalswithin the meaning of Section 2(12) of theAct.Our review of the record indicates that medicaltechnologists, at the request of the treating physi-cians,primarily conduct various tests on patients'specimensin order to assist the physicians in thediagnosis and treatment of their patients' diseases.The technologists usually specialize in the work ofthe laboratory section to which they are assigned.Each technologist is responsible for properly operat-ing the laboratory equipment and accurately per-forming the test. Although procedural guidelines orstandardresultsmay be published with some tests forcontrol purposes, technologists have a great deal ofdiscretion in performing the tests and exerciseconsiderable subjective judgment in analyzing andinterpreting the test data. The technologists reportthe test results to the treating physician, andoccasionally recommend effective drugs for use intreatment.Presently, the Clinic employs both registered andnonregistered technologists.A registeredmedicaltechnologist has a baccalaureate degree in medicaltechnology or a related science, has completed a 1-year internship in a clinic, has passed a national,examination administered by the American Societyof Clinical Pathologists (ASCP), and is registeredwith ASCP. However, registration is not required bythe State of Washington, nor does the State ofWashington require technologists to be licensed.Nonregisteredmedical technologistsmust have abaccalaureate degree in a biological science such asmicrobiology, chemistry, or physical science, and arerequired to complete a year of on-the-job training atthe Clinic before they are considered to be medicaltechnologists. Presently the Clinic employs 46 regis-tered and 8 nonregistered medical technologists .3The facts in the present case are quite similar tothose inBarnertMemorial Hospital Center,4in whichwe found medical technologists to be professionalemployees.Likewise,we find that the medicaltechnologists employed at the Clinic are professionalemployees within the meaning of the Act on the basisof their advanced degree of knowledge acquired by aprolonged course of specialized intellectual instruc-tion, and their predominantly intellectual and variedwork which cannot be standardized in relation to agiven period of time and which involves the exerciseof discretion and independent judgment.The physical therapists are involved with restoringpatients to their predisease functional physical levels.Considerable subjective evaluation is exercised in3Two nonregistered medical technologists, hired on the basis of theirextensiveclinical training as technologists during their military careers, donot have degrees, but they were hired at a time when the Clinic did notrequire a degree for employment as a medical technologist375determining the methods and extent of a patient'streatment. Physical therapists routinely enter prog-ress evaluations and treatment recommendations inthe, patient's-medical records. The physical therapistshave complete authority to determine when a patientno longer requires therapy. The physical therapistskeep current with developments in their field throughtheirprofessionalassociationsand professionaljournals. Some are involved with training universitystudents while they undergo their internships at theClinic.The physical therapists must be licensed by theStateofWashington.They have a bachelor ofscience degree in physical therapy, have completedan internship in clinicalmedicine and clinicaltechnique,have passed a written comprehensiveexamination, and have been certified by the examin-ing board as qualified physical therapists. Presently,all five physical therapists employed at the Clinic arelicensed by the State of Washington.In view of their advanced degree of knowledge,and their intellectual and varied work which requiresthe consistent exercise of discretion and judgment,we find the physical therapists to be professionalemployees with the meaning of the Act .5The Clinic employs one occupational therapist whoisresponsible for the practical rehabilitation of apatient who has been physically incapacitated byillness.The occupational therapist works at therequest of the treating physician, and, like thephysical therapists, exercises total discretion indetermining the method and extent of treatment. Theoccupational therapist also enters progress reports inthe patient's medical records and determines whentreatment should be discontinued.The occupational therapist has a bachelor ofsciencedegree in occupational therapy,whichrequires 4 years of academic work and an 8-monthclinicalinternship,and has passed a nationalregistration examination administered by the Ameri-can Occupational Therapy Association which alsoissuesthe registration certificate. The occupationaltherapist is a member of the Washington Occupa-tional Therapy Association.On the basis of these,facts, which indicate that theoccupational therapist has met specialized education-al requirements and performs varied work whichrequires the consistent exercise of subjective judg-ment, we find the occupational therapist to be a4Nathan andMiriam BarnertMemorialHospitalAssociationd/b/aBarnert MemorialHospital Center,217 NLRB No. 132 (1975).5Mercy Hospitals of Sacramento,Inc, 217 NLRB No. 131 (1975). 376DECISIONSOF NATIONALLABOR RELATIONS BOARDprofessional employee within the meaning of theAct 6While we have found, as the Regional Directorconcluded, that the medical technologists and physi-caland occupational therapists are professionalemployees,we also find merit in the Employer'scontention that the Regional Director erred inlimiting the appropriate unit to medical technolo-gists.We were faced with a similar question in determin-ing the appropriateness of a unit of professionalemployees inMercy Hospitals of Sacramento, Inc.,supra.There, we recognized that each professionalgroup could well constitute a separate appropriateunit in view of the substantial community of interestwithin each group engendered by the very nature of acommon profession. At the same time, we were wellaware of the legislative history to the hospitalamendment which admonishes against undue prolif-eration of bargaining units in the health care field.The remarks of Senator Taft are especially pertinent:The issue of proliferation of bargaining units inhealth care institutions has also greatly concernedme during consideration of legislation in this area.Hospitals and other types of health care institu-tions are particularly vulnerable to a multiplicityof bargaining units due to the diversified natureof the medical services provided patients.If eachprofessional interest and job classification is permit-ted to form a separate bargaining unit, numerousadministrative and labor relations problems becomeinvolved in the delivery of health care.[Emphasissupplied.j7Thus, we found that "although there is a diversityof skills between each of these professional groups,their skills, interests, and working conditions are, inmany respects, no more diverse than those ofemployees in a production and maintenance unit inthe industrial sphere or in the overall service andmaintenance unit in the health care industry." s Wedetermined inMercy Hospitals of Sacramentothat aunit ofallprofessional employees was appropriate inview of the community of interest shared by theemployees because of their professional status andsimilar employee concerns, and the fact that nogroup of professional employees had a history ofseparate collective bargaining.Our review of the present record indicates that themedical technologists do not have a history ofseparate collective bargaining with the Employer,and that in spite of their separate working areas they6Mount Airy Foundation, d/b/a MountAiry Psychiatric Center,217NLRB No. 137 (1975).4 120 Cong.Rec. S6940(1974).8MercyHospitals of Sacramento, Inc., supraat sec. 1(b).share a community of interest with other professionalemployees, in addition to their "commonality' ofprofessionalism." Thus, the Employer requires thatmedical technologists, as well' as the physical andoccupational therapists, have a baccalaureate degreein their fields, supplemented by additional training ora license to practice issued by a state or professionalassociation. The medical technologists and physicaland occupational therapists also share commonbenefit programs, wage scales, and working condi-tions.We therefore conclude that the appropriate unitshould not be limited to medical technologists, as theRegional Director found, but that it should includeallprofessionalemployees encompassed by thepetition.However, our review of the record indicatesthat two additional groups of professional employ-ees, the dieticians and medical artists, should beincluded in the unit of professional employees foundappropriate herein.Four therapeutic dieticians are employed by theClinic for the purposes of determining and monitor-ing a patient's nutritional needs pursuant to aphysician's diagnosis. The dieticians are responsibleforformulating and planning a patient's diet,educating and training a patient about the prescribeddiet,and determining the patient's progress incomplying with the diet. The dieticians' exerciseconsiderable independent judgment and discretion inassessinga patient's nutritional needs and thepatient's response to the diet. All dieticians arerequired to have a baccalaureate degree and to becertified by the American Dietetic Association, theprofessional organization for dieticians. The dieti-cians are compensated on the same basis as are themedical technologists and share similar fringe bene-fitsand working conditions. Because dieticianspossess advanced knowledge acquired by a pro-longed course of specialized intellectual instruction;engage in predominantly intellectual and variedwork, the results of which cannot be standardizedover a given period of time; and exercise consider-able judgment and discretion, we find' the dieticiansto be professional employees within the meaning oftheAct.We shall include them in the 'unit ofprofessional employees found appropriate hereinbecause of their community of interest with theemployment concerns of the Clinic's professionalemployees .9Medical artists are employed in the medicalillustration department, staffed by the director of thedepartment and two full-time and one part-time9MercyHospitals of Sacramento,supra;also note that dieticians havebeen specifically excluded from a unit of technical employeesin BarnertMemorial Hospital Center, supra THE MASON CLINICmedical artists.Among their various duties, themedical artistsdepict medical, procedures performedby physicians, illustrate parts of anatomy for use ineducational or. graphic demonstrations, and preparecharts and graphs illustrating the effects of treat-ment.All medical artists possess an actual workingknowledge of anatomy and an artistic ability todepict anatomy. The director of the department has aPh.D. in medical illustration; the other artists havebaccalaureatedegrees in art and one artist ispresently working towards a master's degree in art.On the basis of their advanced degree of knowledge,their intellectual and varied work, and their use ofconsiderable subjective judgment and discretion, wefind the medical artists to be professional employeeswithin the meaning of the Act. We shall also includethem in the unit of professional employees foundappropriate herein in view of the fact that themedical artists have the same wage scale, benefitsprogram, and working conditions common to allother professional employees in the Clinic and sharesimilar employment concerns.'°We therefore shall direct an election in a unit of allprofessional employees, including medical technolo-gists,physical therapists, occupational therapists,dieticians,and medical artists; in so doing, we alsonote that the Petitioner has expressed a willingness torepresentsuch employees in the event they areappropriately included in the unit iiThe Employer's 'request for review also disputedthe inclusion, of certain employees in the unit foundappropriate by the Regional Director. We grantedreview of the Regional Director's finding that thefourmedicaltechnologists in 'question,RebeccaThemmig, Caroline Moline, Dorothy Mason, andSam Lambert, are not supervisors within the mean-ing of the Act, and therefore should be included inthe unit asmedical technologists. The Employercontendsthat these four employeesare assistantsupervisorsand therefore were improperly includedin the unit.Our review of the record indicates thefollowing:The Mason Clinic is divided into two primarydivisions,thedepartment of medicine and thedepartmentof surgery. There is also the departmentof anesthesia,the department of radiology, and thedepartmentof pathology and laboratory, which issubdivided into the clinical and anatomical labora-tories.Most of the medical technologists are em-ployed in the clinical laboratory which is supervisedby Dr. Edward J. Barron. The clinical laboratory is10We shall exclude the graphic aide employed in the medical illustrationdepartment and the medical photographers from the unit of professionalemployees found appropriate herein as the record does not support afinding that they meet the requirements of professional employees under theAct.377comprised of the hematology, chemistry, microbiolo-gy, serology, and immunology divisions.Rebecca Themmig, included in the unit by theRegional Director, is referred to-by Dr. Barron as an"assistant supervisor" in the blood gases section, ofthe chemistry division, although the Petitioner arguesthat Themmig is merely a "lead" medical technolo-gist.Themmig is one of two full-time medicaltechnologists in the blood gases section, althoughother medical technologists assist with the work on arotating basis. Because at any given time there is onlyone technologist in the section, the assignment ofwork, as Dr. Barron conceded, is relatively simple. Infact, the record discloses that the work actually"schedules itself." There is no evidence that Them-mig directs the work of the other employees.Although the Employer asserts that T,'hemmig- hasauthority to adjust grievances, the record indicatesthat Dr. Barron had the final authority to resolve theone salary grievance which Themmig merely broughtto his attention. Themmig has never recommendedthatanyemployee be discharged, and 90 percent ofher time is spent in actual laboratory work. Weconclude that the above facts do not indicate thatThemmig is a supervisor within the meaning of theAct, and therefore she shall be included in the unit.CarolineMoline works in the radioimmunoassaysubsectionwithin the chemistry division of thelaboratory. There are three other technologists whoshare the work.Moline reports to Dr. GordonKaufman, head of the chemistry division, to Dr.Hoffman, the senior administrator in radioimmu-noassay, and to Dr. Barron. The record indicates thatthe work of this laboratory is primarily scheduled byDr.Hoffman, although once, during her absence,Moline assisted in scheduling a week's 'workload.However, as the record demonstrates, most of theclinical laboratory work is self-evident and once atechnologist is assigned a task only routine schedul-ing is necessary thereafter. Similarly, Dr. Barrontestified that each technologist should monitor thequality of the work produced by the laboratory and,therefore, each technologist may be involved withpersonnel problems insofar as work production isconcerned. There is no evidence that Moline present-ly is responsible for recommendations concerningpersonnel matters. The record indicates that approxi-mately 5 years ago, when the laboratory wasorganizeddifferently,she recommended to Dr.Barron that an employee be fired, but Dr. Barronindependently investigated the matter, and based his11As theunit found appropriate is broader than that originallypetitionedfor bythe Petitioner,the Regional Director shall determinewhether there is a sufficient showing of interest before proceeding with theelection. 378DECISIONSOF NATIONALLABOR-RELATIONS BOARDdecisionon that investigation.Moline spends '85 to90 percent of her time' -in the routine work-of thelaboratory.We find that, while Moline may beresponsibleat infrequenttimesfor some personnelmatters,shedoes not exercise any supervisoryauthority on a regular=basis and spends the predomi-nant amountof her time in the customary, routinework of the laboratory. Therefore, we shall includeher in the unit.Dorothy Mason works in the serology division withone other employee. Her time is actually dividedbetween purchasing functions and actual laboratorywork. A part-time employeeassistsin the purchasingwork.Mason's'-purchasing duties involve placingpurchasing orders and receiving them, but sectionsupervisors and senioradministrative staff determinethe itemsand the quantity to be purchased. Althoughclaiming that Mason possesses supervisory authority,Dr. Barrontestified that Mason has never participat-ed in personneldecisions such as hiring, firing, orpromoting other employees, nor has she maderecommendationsto that effect.Dr. Barron alsoconceded that the medical technologists and part-time employee working with Mason' know theirduties fairly well and that their workassignmentswould not have to be changed too frequently. On thebasis of these facts, which indicate that Mason doesnot possessthe requisite indicia of supervisory status,we shall includeher in the unit.Sam Lambert works on the night shift in thechemistry division of the clinical laboratory with fourothermedicaltechnologists and one laboratoryassistant,and-,spends 80 to 90 percent of his timedoing actuallaboratory work. Lambert customarilycheckswithDr.Gordon Kaufman, head of thechemistry'division, regarding any routine schedulingof work which needs to be done. However, the workapparently schedules itself and the medical technolo-gists on this shift, as the technologists working in theother laboratories, generally understand what needsto be done. Dr. Kaufman authorizes vacation andsick leave for the employees. Lambert does , notinterview new hirees and' he has never disciplinedanother employee. Because of the nature of thelaboratorywork,we find that Lambert is notresponsible for directing the work of the otheremployees,nor is he responsible for personnelmatters since they are primarily handled by Dr.Kaufman. On the basis of the above facts, we findthat Lambert is not a supervisor within the meaningof the Act and therefore he shall be included in theunit.ConclusionAccordingly, upon the entire record and for theaforementioned reasons, we shall direct an electionin the following unit which we have found to beappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All professional employees employed by theEmployer, including medical technologists, physi-cal therapists, occupational therapists, dieticians,and medical artists, but excluding physicians,12registered nurses, all other employees, guards andsupervisors as defined in the Act.[Directionof Election andExcelsiorfootnoteomitted from publication.]12Neither party sought the inclusionof physicians employed by theclinic.